DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 12/2/2021, have been entered and made of record. Claims 2-4, 9, 12, 13, and 19 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.
In re page 9 lines 11-15, the applicant states “Claims 1-20 are rejected on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-20 of U.S. Patent No. 10,720,182. A terminal disclaimer is submitted herewith. Accordingly, the Examiner is requested to withdraw the double patenting rejection.”.
In response, the examiner respectfully disagrees. The terminal disclaimer filed on 12/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,720,182 has been reviewed and is NOT accepted. Therefore, the rejection of nonstatutory double patenting of claim 1-20 is still remained as below.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,720,182.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 16/898,284
U.S. Patent No. 10,720,182
1. A computer-implemented method comprising: receiving a first set of salient fragments and a first set of clusters extracted from a video, where each cluster includes 

2. The computer-implemented method of claim 1, further comprising: determining the permissible zone of activity based on the 

3. The computer-implemented method of claim 1, further comprising: determining the permissible zone of activity based on an input from a user.

4. The computer-implemented method of claim 1, further comprising: determining a time shift and a spatial shift based on the permissible zone of activity as the spatial-temporal distortion to be applied to each salient fragment and cluster.

5. The computer-implemented method of claim 1, further comprising extracting non-salient portions of the video; extracting a plurality of salient fragments of the video; determining a connectivity graph connecting related salient fragments of the video based on a spatial-temporal overlap or causality relationship between the plurality of salient fragments; grouping the plurality of salient 

6. The computer-implemented method of claim 5, further comprising: identifying a salient fragment based on at least one of motion detection, contrast, color, and semantic information.

7. The computer-implemented method of claim 5, wherein each salient fragment is a portion of the video for a single salient activity localized in time and space.

8. The computer-implemented method of claim 5, further comprising: identifying a first salient fragment related to the query; and 

9. The computer-implemented method of claim 5, wherein the query includes at least one of: a first salient fragment of the plurality of salient fragments, the first salient fragment and a second salient fragment of the plurality of salient fragments, a time interval, or an attribute associated with salient fragments of the plurality of salient fragments.

10. The computer-implemented method of claim 5, further comprising building an index for the database of the plurality of salient fragments, wherein the index is used for fast retrieval of salient fragments within the database.

11. A system comprising: one or more processors; and a memory, the memory storing instructions, which when executed by 

12. The system of claim 11, wherein the instructions cause the one or more processors to determine the permissible zone of activity based on the received salient fragments and clusters and the received non-salient portions of the video.

13. The system of claim 11, wherein the instructions cause the one or more processors to determine the permissible zone of activity based on an input from a user.

14. The system of claim 11, wherein the instructions cause the one or more processors to determine a time shift and a spatial shift based on the permissible zone of activity as the spatial-temporal distortion to be applied to each salient fragment and cluster.

15. The system of claim 11, wherein the instructions cause the one or more processors to: extract non-salient portions of the video; extract a plurality of salient fragments of the 

16. The system of claim 15, wherein the instructions cause the one or more processors to identify a salient fragment based on at least one of motion detection, contrast, color, and semantic information.

17. The system of claim 15, wherein each salient fragment is a portion of the video for a 

18. The system of claim 15, wherein the instructions cause the one or more processors to: identify a first salient fragment related to the query; and retrieve the first set of salient fragments in response to the query by retrieving the salient fragments connected in the connectivity graph to the first salient fragment.

19. The system of claim 15, wherein the query includes at least one of  a first salient fragment of the plurality of salient fragments, the first salient fragment and a second salient fragment of the plurality of salient fragments, a time interval, or an attribute associated with salient fragments of the plurality of salient fragments.

20. A computer program product comprising a non-transitory computer readable medium storing a computer readable program, wherein the computer readable program when 


2. The computer-implemented method of claim 1, further comprising identifying the salient fragment based on at least one of motion detection, contrast, color, and semantic information.

3. The computer-implemented method of claim 1, wherein each salient fragment is a portion of the video for a single salient activity localized in time and space.

4. The computer-implemented method of claim 1, wherein the query includes at least one of: the first salient fragment of the plurality of salient fragments, the first salient fragment and a second salient fragment of the plurality of salient fragments, a time interval, 

5. The computer-implemented method of claim 1, further comprising retrieving a second set of salient fragments from the first set of salient fragments based on a second query.

6. The computer-implemented method of claim 1, further comprising building an index for the database of the plurality of salient fragments, wherein the index is used for fast retrieval of salient fragments within the database.

7. The computer-implemented method of claim 6, wherein the index is built from the graph connecting the first salient fragment and a second salient fragment.

8. The computer-implemented method of claim 1, wherein synthesizing the video composition further comprises determining one or more time shifts that minimizes the 

9. The computer-implemented method of claim 1, further comprising grouping the first set of salient fragments into clusters, wherein the clusters include salient fragments having the spatial-temporal or causal relationship.

10. The computer-implemented method of claim 9, wherein synthesizing the video composition further comprises generating a synopsis based on time-shifting the clusters.

11. The computer-implemented method of claim 1, further comprising assigning a weight to the salient fragment in the first set of salient fragments based on an activity level associated with the salient fragment.

12. The computer-implemented method of claim 11, wherein synthesizing the video composition further comprises assigning the salient fragment to an editing layer based on 

13. The computer-implemented method of claim 1, wherein synthesizing the video composition further comprises performing a spatial-temporal distortion on the first salient fragment of the first set of salient fragments to avoid a collision with a second salient fragment of the first set of salient fragments.

14. The computer-implemented method of claim 13, further comprising bounding the spatial-temporal distortion by a zone of permissible activity within the non-salient portions of the video.

15. A system comprising: one or more processors; and a memory, the memory storing instructions, which when executed by the one or more processors cause the one or more processors to: extract a plurality of salient fragments of a video, each salient fragment including a subset of frames of the 

16. The system of claim 15, wherein the instructions cause the one or more processors to identify the salient fragment based on at least one of motion detection, contrast, color, and semantic information.

17. The system of claim 15, wherein the query includes at least one of: the first salient fragment of the plurality of salient fragments, the first salient fragment and a second salient fragment of the plurality of salient fragments, a time interval, or an attribute associated with salient fragments of the plurality of salient fragments.

18. The system of claim 15, wherein the instructions further cause the one or more 

19. The system of claim 18, wherein the index is built from the graph connecting the first salient fragment and a second salient fragment.

20. A computer program product comprising a non-transitory computer readable medium storing a computer readable program, wherein the computer readable program when executed causes a computer to: extract a plurality of salient fragments of a video, each salient fragment including a subset of frames of the video and a subset of pixels from the subset of frames, wherein a salient fragment is extracted by: identifying a subset of time-related frames of the video that include salient portions as the subset of frames; identifying a subset of pixels that are associated with the salient portion in each 



	Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under nonstatutory obviousness-type double patenting, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484